Citation Nr: 1631481	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left bicep disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the Anchorage, Alaska RO.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2013, February 2014, August 2014, June 2015, and November 2015.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current left bicep disability.

2.  Traumatic arthritis of the left shoulder is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left bicep disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Traumatic arthritis of the left shoulder was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Given the favorable disposition below with respect to the claim for entitlement to service connection for a left shoulder disability, the Board need not assess VA's compliance with the VCAA with respect to this disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Concerning VA's duty to notify, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by letters dated in June 2009 and February 2013.  

With respect to VA's duty to assist, all obtainable service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board notes that it appears that some of the Veteran's service treatment records are not on file.  In this regard, in April 2013, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  This memorandum documented all the procedures the RO followed to obtain the Veteran's missing service treatment records.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was initially afforded a VA examination for his left bicep in March 2013.  Additionally, following subsequent Board remands, the RO obtained additional addendum opinions in April 2014, October 2014, January 2015, August 2015, and December 2015.  Although it appears that the examiners did not accept the Veteran's statements regarding an in-service injury to the left bicep to be true, as instructed in the prior remands, as the objective medical evidence shows that the Veteran does not have a current left bicep disability, the probative value of the etiology opinions is not pertinent.  In view of the foregoing, the Board finds there has been substantial compliance with the Board's November 2015 remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  The record reflects that at this hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, explained the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim, to include holding the record open for submission of additional evidence.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a)  is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

      Left Bicep Disability

The Veteran contends that he has a left bicep disability as a result of his active duty service.  Specifically, he claims that he sustained an injury to his left bicep in service as a result of a parachuting accident.

Service treatment records show that upon entrance into service in December 1998, the Veteran's upper extremities and musculoskeletal system were evaluated as normal.  The service treatment records do not reveal any complaints of, treatment for, or diagnosis of a left bicep disability.  There is no separation examination of record.  

In a July 2012 treatment record, the Veteran did not report any problems with his left bicep.
In March 2013, the Veteran was afforded a VA examination of his left bicep.  The examiner noted a diagnosis of a left bicep strain in September 2002.  The Veteran relayed his left bicep injury during service in 2002.  He described a "static line injury" in September 2002, where he was injured when his arm was caught in a static line.  The Veteran indicated that the static line jerked his arm and, following the injury, he was treated at the aid station for four days for left arm pain.  The Veteran also reported that he was involved in a motor vehicle accident in September 2003, which also resulted in pain.  The Veteran reported physical therapy treatment for his pain and chiropractic treatment one to two times per year since his separation from service.  On physical examination, there was slight tenderness to palpation in the bicep, and tension at its attachment to the proxima radius and distal belly of the muscle.  X-ray imaging of the left humerus did not reveal any significant osseous, articular, or soft tissue abnormality.  The examiner noted that there was no current evidence of a bicep injury except for mild palpation tenderness.  The examiner noted that there were no treatment records from the Veteran's separation from service to the present for the left bicep.

In subsequent remands, the Board requested addendum opinions to clarify whether the Veteran had a current left bicep disability.  In an addendum VA medical opinion dated in January 2015, the examiner noted a left bicep strain in September 2002.  However, the examiner noted that there was no significant abnormality of the musculature of the upper extremity on the initial examination in March 2013.  In an addendum VA medical opinion dated in August 2015, the March 2013 examiner noted that there was no bicep or elbow pathology found on the March 2013 VA examination.  The examiner found that the mild palpatory tenderness in the left bicep noted on the March 2013 examination was not clinically significant.  In an another addendum VA medical opinion dated in December 2015, the March 2013 examiner again found that the Veteran had no diagnosed disability of the left bicep.  The examiner explained that the Veteran had a resolved strain by history in the 2013 VA examination.  The examiner noted that the recent orthopedic examination did not show any elbow or bicep pathology.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a left bicep disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current left bicep disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's assertions are outweighed by the examination reports, normal x-ray findings, and the examiners' conclusions that there is no pathology or diagnosis of a current left bicep disability.  Here, the finding of tenderness does not rise to the level of disability.

Here, the evidence unequivocally shows that the Veteran has not established left bicep pathology or disability at any time during the course of the appeal.  While the VA examiners did acknowledge the reports of a left bicep strain in September 2002, they noted that this condition had resolved, and the VA examination reports are clear that no actual underlying left bicep pathology was found.  

In this regard, the March 2013 VA examiner noted that there was no current evidence of a bicep injury except for mild palpation tenderness.  Moreover, x-ray imaging of the left humerus in March 2013 did not reveal any significant osseous, articular, or soft tissue abnormality.  In addition, the January 2015 examiner noted a left bicep strain in September 2002.  However, the examiner noted that there was no significant abnormality of the musculature of the upper extremity on the examination in March 2013.  In an addendum VA medical opinion dated in August 2015, the March 2013 examiner noted that there was no bicep or elbow pathology noted on the March 2013 VA examination.  The examiner found that the mild palpatory tenderness in the left bicep noted on the March 2013 examination was not clinically significant.  Finally, in an addendum VA medical opinion dated in December 2015, the March 2013 examiner again indicated that the Veteran had no diagnosed disability of the left bicep.  The examiner explained that the Veteran had a resolved strain by history in the 2013 VA examination.  The examiner noted that the recent orthopedic examination did not show any elbow or bicep pathology.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the current complaints of left bicep pain, and the findings of mild palpation tenderness on examination in March 2013, the weight of the evidence is against a finding that the Veteran had a left bicep disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

      Left Shoulder Disability

The Veteran has a current disability of degenerative arthritis of the left shoulder.  See March 2013 VA examination and associated x-ray report showing minimal degenerative changes to the left glenohumeral joint.  He avers that this left shoulder disability began in service.  Specifically, he claims that the injury he sustained in service to his left shoulder as a result of a parachuting accident has continued over the years.  For the following reasons, service connection is warranted.

Service treatment records show that upon entrance into service in December 1998, the Veteran's upper extremities and musculoskeletal system, to include his left shoulder, were evaluated as normal.  The service treatment records do not reveal any complaints of, treatment for, or diagnosis of a left shoulder disability.  There is no separation examination of record.  However, there were no indicative findings of arthritis during service or within one year from separation of service. 

In March 2013, the Veteran was afforded a VA examination of his left shoulder.  The Veteran relayed his left shoulder injury during service in 2002.  He described a "static line injury" in September 2002, where he was injured when his arm was caught in a static line.  The Veteran indicated that the static line jerked his arm and, following this injury, he was treated at the aid station for four days for left arm pain.  The Veteran also reported that he was involved in a motor vehicle accident in September 2003, which also resulted in shoulder pain.  The Veteran reported physical therapy treatment following the accident and chiropractic treatment one to two times per year since his separation from service.  X-ray imaging of the left shoulder revealed minimal degenerative change to the left glenohumeral joint.

The Veteran has provided testimony in support of his claim.  In his June 2011 Travel Board hearing, the Veteran described the injury to his left shoulder in service.  He described an injury to his left shoulder due to an incident during an airborne jump in which his arm got caught in a static line.  The Veteran indicated that he was treated in service for this injury.

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 2013, which is approximately ten years after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements as to injury (trauma), the onset of his left shoulder pain in service and his reports of continuity of symptomatology, such as recurring left shoulder pain, are all deemed to be competent evidence.  The Board also finds his statements credible, as his VA Form DD-214 reveals a Parachutist Badge, which corroborates his reports of a parachute injury in service.  The Board finds no reason to believe otherwise. 

The Board acknowledges the six negative nexus opinions of record suggesting that the Veteran's degenerative arthritis of the left shoulder disability is not a result of service, but due to expected age-related changes.  Notably, all of these opinions came from the same examiner, with the exception of one opinion (in which the examiner indicated that he agreed with the other examiner's opinion).  These opinions all contain the same or similar rationale, which the Board has repeatedly found inadequate.  In this regard, the Board finds that the examiner(s) did not properly consider the credible lay statements of record describing an injury to the left shoulder in service as a result of a parachuting accident and suggesting continuity of symptoms since service.  Thus, as these opinions are based on an inaccurate factual premise, they are not accorded high probative weight. 

In sum, the Board finds that the evidence weighing in favor of the claim - predominantly represented by the competent and credible lay evidence - is in approximate balance with the evidence against the Veteran's claim (inadequate negative nexus opinions).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for traumatic arthritis of the left shoulder.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a left bicep injury is denied.

Entitlement to service connection for traumatic arthritis of the left shoulder is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


